Citation Nr: 1529810	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a special monthly pension (SMP) by reason of need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran is blind or so nearly blind as to have concentric contraction of the visual field to 5 degrees or less.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension benefits by reason of need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an SMP on the basis of the need for regular aid and attendance.  Where an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound, an increased rate of pension is payable. 38 U.S.C.A. § 1521(d).  For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b). 

One will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Here, the Veteran asserts entitlement to an SMP based on constriction of the visual field due to retinitis pigmentosa.  As such, in order to obtain SMP benefits, the evidence would have to demonstrate contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(c)(1).  

Records of the Veteran's treatment for his eye condition are in evidence and contain the results of visual field testing.  A May 2009 VA treatment record notes that an April 2009 examination revealed a visual field of 5 degrees or less in each eye.  September and October 2009 treatment records also noted less than 5 degrees of central field in each eye.  When the Veteran underwent examination in December 2009 for the purposes of evaluation for Social Security Administration (SSA) benefits, the examiner noted that the Veteran had peripheral vision of less than 10 degrees; however, the examiner referred to results from an older examination, dated November 2008.  The SSA examiner further indicated that the Veteran had severe loss of peripheral vision.  An October 2011 VA treatment record contains the statement that the Veteran's visual field is at least as likely as not less than 5 degrees.

Additionally, the Veteran underwent VA examination in connection with his claim in January 2011 and August 2012.  The January 2011 VA examiner noted that a Goldman visual field test was inconclusive, but did show constricted fields in both eyes.  The January 2011 examiner did not provide an opinion as to the exact degree of constriction of the Veteran's visual field.  The August 2012 examiner also noted that results of a Goldman visual field test were inconclusive, but opined that the Veteran's visual field was less likely than not less than 5 degrees.  The August 2012 examiner based the opinion on a 2009 visual field test which indicated a visual field of at least 10 degrees in each eye.  However, the August 2012 examiner did not specify the exact date of the 2009 visual field test cited or comment on the multiple reports of a visual field of less than 5 degrees throughout the Veteran's treatment records. 

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran has concentric contraction of the visual field to 5 degrees of less.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran is entitled to an SMP based on the need for aid and attendance due to blindness or near blindness.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly pension by reason of need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


